 

| Onrred sTATES DasTereT CNON FILED
L ote
UIN THE sSoumeRN esterct oF tHe it S103

 

 

 

| < p
; “Uncred Staves oF Amertcd , \- CASE No Gag
| Plainti Ff pu: -19-ev- 0209-SRS- DLP
VS- | - cos wine .
Denne Eugene Gruden, SR: ye TECROOL LOT COE
Nefendant

|

W\OTION Tdo_cComPEL DEFENSE COUNSEL “TO
 Sueeenher THE cASE FILE DY THE A@ove stxced
— AcTIIN zo a7WE DerFEenDANT oF THES CASE ©

_ COMES Now the Nefendant, Sounar ELGENE
Gade, Sa. in PRD SE yin necessity yond hereby
Moves this Honorable Cont b DSSUE on
ORDER , Compelling Defense Counsel of records,

 

 

 

 

 

 

Tandon. Beitz.,. to succendec. The. “Cose / Work _.
Fie she created In. cepresenting. the WeSend ant.
. The defendant hereby ONETS Anes} Ane - pections of
his Case/ Work File 5 Joy je las been dented
cby Defense Counse\ of cecotd sinclude lout AE

not limited to ;

 

 
4) R eviewalle transcei pts Per appeal advice.
2) A\\ discovery available by Stonding Court Order.

ZAI Court Filings 5 motions ) responses saved

 

— orders. Bo ae

HAI other notes 5 lether< 5 corespondence > plea :
agreements , emails, and Zor any othec tangible
thing associated with His CASE.

 

i The Defendant hereby overs that he mMbends be
File HR wot 4. vacode 5 Set aside 5 of correct nN
| sentence pursuant + 26 U.S.C. 8 AXSS. For
such motion to be timely 5 the Sefendend must
File within one year of his Crimina Conviction
' becoming | 5 6F Peam other evens once ding
te stotube. The cecorde thai the Nefendant
seeks ove NECLE SSOL Y for preparation of such
| , Pleadings and are the Defendants property.
. 4 aN Suppor + > the Defendant shows the Court

 

Nhe Giewing 7 nerenenit neensnmnnatnnaenantttilte oe ips tae tie

| D The Defendant has made atte mets through
cwritten Cequests te Defense Counse | of ctecerd
: iv hopes hot she would act professionally by
(CES Ponsilol y tarning over the Cose Work File of

2

—_—
 

 

_ the Defendant te hi We

| D)Te dele, Defense Counsel of cecordy has

Werk File to the Defendant sine Defendant

| asserts that , based onthe FACT Yank Counsel
is CLEARLY aworce thot the Defendant seeKs

: Failed to surrender Nefendanh< ENTIRE Case/

LA hwese records te pursue Post Conviction Relief, |

 

 

4 Counse | is atbempting te Keustrake Wis -
Defendant's) attempts 4 Prepare av mecthorious
nf 8 A255 mohon. oMoclking Counse \’s | |
WLNEFFECTIVENESS during al\ cructol ponds
of Proceedings. sits

. DThe Detendank seeks dwe ACTIVE ©
PROTECTION of his Court Yarsugh x Court
ORDER direching Nefense Counse | of cecord
te sucrendel the Case / Werk File +e the

woth Defendand.. co . - a - .
A) The Court may. ORDNER Defence Counsel

 

— Weck File. First, the efendant ts entitled bo _
| the Case/ Werk File becouse it} was created
ducing the time period thet Counse| represented
the Defendant. Second, both lw and +e

: A merican BAR N ssectatton recognize 4\nn-

 

3

——

; we { cecerd. a S--swcrencder-+h , ~Nefendex bs” ~Case/-—— .
Counsel has a duby not te obstruct the

~~ Defendants attempts te chol\ enge Ais

i convictten and/or sentence. See ACK |
Stondards foc Crimina\ Sustice , Defense

| Faunetrons Standards and Commentary |
C7 The cessunding MESSAGE is thet defense
/ arene ys because of their iwhmate Knowledge

 

 

of the trial proceedings and their Possession
: of UW) Fue information regaiding possible

: Pest- conviction claims y hove an ololigodion
i+ cooperate with ne clien's attempts \o
! chaltenge their convictions. ~)§ United States
iv. Dorman, 53 MT. 295 CC.ALA-F.
2003) 5 Wiath vi Clack; Ky- No. Aoog -SC-
ABS-MR CE/15 J66). See also Maxwell
iv. Flerida 5 479 US. 972,93 L. Ed. 2d
—41$-420,107 5S, Ch 474 C198 6IC “The
wd JN ght +e eMective assi stance Fully encom passes Lo

 

 

 

i the client's. rian +o obbam. from Arial counsel

 

 

 

Od

- the. Wel kK fies 4 eneared ducing od. pertinent to
, tor chews debence. C+ tucther entitles the
ce lient to utilize marerias contained im these
Liles WA ANY proceed ng at which the ode qguacy of
trial Counsel's cepresemtabton ray be challenged)5

 
 

| Spey V. Zant, 683 F. Ad $61,835 C5 Cir,
(1992) CHablbeas. Corpus petitioner. is. enti tled. te
a seomer terial. atecmey Ss. Vile_ ond the work. produc ce
| —dechrine. dees net apply . to situctions. in which the |
cViewh seeks access +b documents oc other tong ble .
» Things. created dacing, course of otterney’sS a
_cepresentation .
A 5) Bi rally iv S_ cNCAC Ab Defense. Counsel nok. .
the Defendant is Ai ligent\y seeking Xe obtain
Lk \nis Cose J Wek File ond other “Tangible -
AWnings | Counsel recogwizes Yhot the Wefeadank
has w cig ht te Wis Cose/ Work File and seems
te be aemotin tx sta\\ Ane Defendan*® until
Wis stovutory 4 swaitahion has expired .

a ey Now s. obeve PLEMisSes . consideced ,
. e Delendowt, eceby POVES: this Henecalee... .

 

 

 

 

Welense | ‘Counsel ok cecord | 4. cen dec re

 

 

 

complete. Coase / Work. File the Nedendont as...

PEAKS | te the Delendants Criminal COSE 4
Prlhecmoce > MWrot Counsel place nese morecials
iN large envelopes y CLEARLY MARKED:
“LEGAL MALL , OPEN ONLY TN THE
PRESENCE OF THE ZNMATE ond mail the
large package in:

Done This Lard Dey ot Ockeber, 2613 o
Respectally Submitted 5

Denne EuGtne “CxdeR, Sa. CPRo SE )
45233-0238
Seley FepeRAL CoRRECTIONAL INSTIToTIZN
P.0o. Boy 350
ever ,wV 253 V3

 

 

CERTIFICATE oF SERVICE

 

 

 

| ey the. under signed,.de nereby cork ty Vrot IC
These served on copy ot {Ws foregelng instrument _
Lauper the Clerc of} this Court, via properly addressed
U.S. worl 5 with Pics - class postage prepaid

: nhl xed rere te 4 by placing Twte the internal par ltag
vsystem aS mode avai \able Ms Wmate.s Dac legal

 

 

b
a man) ody the Feder w\ Corr ecdiona) Tebitudion ae
Beckley . The  Nekendean’- Radher fe quests. Wok

 

le copy ft AWs. Wis. motion. be. Scumeded to

 

 

. coll imerested _ parties Vin. vne CMW ECE. systems
as he 1S_ dedained , eigen and. ches Wo other |

LIMEAKS «

Done This LSed Day of Qeleber, ord.
| Respectfully Salowi ted 5

 Clnnall Esgent Cold Naz CPRo se)

Nonna Eucene Gonder, ya, CPRo SE)
A511 3% -O2XY

GekKLEY FEDERAL CoRCECTIAONAL INSTITUTION

beawetswVv Z58145

 

g
